Title: Thomas Barclay to John Adams, 13 Jun. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Mogadore

               13 June 1786,
            
          

          I wrote you and Mr Jefferson the last
            by a Vessel Bound from hence to Liverpool, a Copy of which go’s by this Conveyance to
            Cadiz—At present I have little to add but that our Journey to Morocco has been postponed
            by the Governor untill Tomorrow at Sunrise, and that of this Date I have valued on you
            in Favor of Mrs Barclay at usance for one Hundred Pounds
            Sterg which please to Honor and place to Account of the United states
          I have been obliged to make presents here to All the Kings officers
            from the Governor Down to the Two Rascalls who work at the Customs House, In the Custom
            House the Amount of the whole perhaps 600 Dollars—This is no more than one Introduction,
            and as Matters End as they will
            may, the Expence will be Considerable we have only a small Escort of 30
            soldiers with the Governor of Morocco to Conduct Us, Things are great and small by
            Comparison—The Marquis of Vialli had upwards of 400 to Accompany him. My Best wishes
            attend your Ladies and your self being Always / Dear Sir / your affec. & obliged
            / Humble serv.—
          
            
              Thos Barclay
            
          
        